_____________

                                  No. 95-3801SI
                                  _____________

Milton Weir,                            *
                                        *
                   Appellant,           *   Appeal from the United States
                                        *   District Court for the Southern
     v.                                 *   District of Iowa.
                                        *
State of Iowa,                          *   [UNPUBLISHED]
                                        *
                   Appellee.            *
                                  _____________

                           Submitted:   May 17, 1996

                               Filed: May 22, 1996
                                   _____________

Before McMILLIAN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                              _____________


PER CURIAM.


     Milton Weir appeals the district court's denial of his 28 U.S.C.
§ 2254 petition.    Weir contends the district court incorrectly decided that
review of Weir's search warrant claim was precluded by Stone v. Powell, 428
U.S. 465 (1976), and Willett v. Lockhart, 37 F.3d 1265 (8th Cir. 1994).
Weir also contends his trial counsel provided ineffective assistance.
Because the controlling legal principles are clear and are easily applied
to Weir's circumstances, we believe an opinion would lack precedential
value.    Having carefully reviewed the record and the parties' briefs, we
conclude the judgment of the district court was correct.     Accordingly, we
affirm.   See 8th Cir. R. 47B.


     A true copy.


              Attest:


                   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.